Citation Nr: 0603241	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-13 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel
INTRODUCTION

The veteran had active duty service from January 1969 to 
January 1971.  He also had service with the United States 
Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied entitlement to a rating 
in excess of 10 percent for PTSD, and denied entitlement to 
service connection for a skin disorder and right knee 
disability.

In a subsequent rating action in April 2005 the rating for 
PTSD was increased from 10 percent to 30 percent effective 
November 1, 2002, and from 30 percent to 50 percent effective 
January 7, 2005.  That month the veteran notified the Board 
that the 50 percent rating satisfied his appeal.  As such the 
issue of an increased rating for PTSD is no longer before the 
Board.

The veteran offered testimony at a personal hearing at the RO 
in August 2003, and a copy of the transcript is of record.  A 
Travel Board hearing was scheduled in December 2005.  The 
veteran cancelled the hearing, and the Board deems the 
request for a hearing to have been withdrawn. 38 C.F.R. § 
20.702(d) (2005).


FINDINGS OF FACT

1.  There is no present skin disorder attributable to the 
veteran's military service.

2.  There is no right knee disorder attributable to the 
veteran's military service.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2005).

2.  The veteran does not have a diagnosed right knee 
disability that is the result of a disease or injury incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's claim for service connection for a skin 
disorder and a right knee disability was received in October 
2002.   In this case, the veteran was notified of the VCAA 
duties to assist by correspondence dated in November 2002.  A 
March 2003 statement of the case provided the veteran with 
the appropriate law and regulations.  The veteran's service 
medical records and all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

Law and Regulations

The veteran contends that he has a skin disorder that began 
during service, and a right knee disability allegedly 
incurred during active duty for training. 

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA), or for 
disability resulting from injury incurred or aggravated in 
line of duty during a period of inactive duty for training 
(INACDUTRA). 38 U.S.C.A. §§ 101(24), 1110, 1131.

A layperson is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a layperson is not competent to make a 
medical diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

In order for service connection to be granted for a claimed 
disability there must be competent evidence of the current 
existence of the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

Factual Background and Analysis

Service medical records include a December 1970 treatment 
noting that the veteran was given medication for chancroid on 
the penis.  The remaining service medical records are silent 
as to any complaints, treatment, or diagnosis of any skin 
disorder or knee injuries.  Likewise the veteran's separation 
examination from service was silent as to any skin disorder 
or knee disability, and no right knee abnormality was 
identified on physical examination.

Medical records dated from March 1980 to January 1989, 
include physical examination and other records for the 
veteran's periods of army reserve duty.  On June 22, 1986, 
the veteran was taken to the base emergency room via 
ambulance complaining of right knee pain of 30 minutes' 
duration.  He was instructed not to do deep knee bends, 
climbing or crawling for four hours, and then see a medic for 
further disposition.  The record does not describe any trauma 
to the right knee.  The remaining records make no mention of 
the right knee.

VA outpatient treatment records reflect that in July 2001, 
the veteran complained of right knee pain.  He related that 
12 years earlier, during service, while stationed in 
California, he stepped in a deep hole twisting the knee.  At 
the time, he was told by a physician that he would have 
problems with the knee; and, intermittently, he had a pulling 
feeling and swelling in the knee.  On physical examination , 
there was a full range of motion of the knee with no palpable 
tenderness and no laxity.  Drawer sign was negative.  The 
assessment was knee pain, and Tylenol was recommended when 
needed.  During an August 2002 VA outpatient visit, physical 
examination revealed no skin rash.

During a VA psychiatric examination performed in December 
2002, the veteran gave a history of frequent rashes, and 
right knee pain.  

At an August 2003 personal hearing at the RO, the veteran 
testified that while in service in Vietnam he suffered a skin 
rash due to wet clothing and boots.  He claimed to have 
injured his right knee when he stepped into a hole during 
annual training in 1984.  He reported being treated for about 
two days with a cast.  He claimed he received treatment for 
his skin condition subsequent to service, but did not receive 
treatment for his right knee.  

During an August 2003 VA Nursing Intake Examination, the 
veteran's skin was noted to be warm, dry and unbroken.  
Additional outpatient treatment records are silent for a skin 
disorder or right knee pathology.

A VA medical examination was performed in May 2004.  
Evaluation of the skin revealed no lesions.  No finding 
concerning the right knee were reported.  

Service connection requires a disability noted in service, a 
present disorder, and a relationship (nexus) between the two.  
In this case, the veteran was treated for a chancroid in 
service which resolved without residual disability, as 
reflected by the absence of any skin disorder presently.  The 
same can be said for the right knee.  He was seen during a 
reserve drill for right knee pain, but since that time, no 
right knee disability has been identified.  Hence, two of the 
three requirements for service connection a present disorder, 
and a nexus statement are not met.

While the veteran himself contends that he has a skin 
disorder and a right knee disorder due to service injuries, 
there is no indication that he is qualified through 
education, training or experience to offer medical opinions. 
As a layperson, therefore, his statements as to medical 
diagnosis do not constitute competent medical evidence.  
Espiritu.  Since the competent evidence on file does not show 
that the veteran currently has a chronic skin disorder, or a 
right knee disorder, the preponderance of the evidence is 
clearly against the claims, and his claims must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder is denied.

Service connection for a right knee disorder is denied.

	
_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


